



Exhibit 10.2


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE GENERAL DYNAMICS CORPORATION
2012 EQUITY COMPENSATION PLAN
This Restricted Stock Unit Award Agreement (the "Agreement") is entered into as
of [DATE], (the "Grant Date"), by and between General Dynamics Corporation (the
"Company") and [NAME] (the "Grantee").
WHEREAS, the Company sponsors the General Dynamics Corporation 2012 Equity
Compensation Plan (the "Plan"), pursuant to which the Company may grant
Restricted Stock Units; and
WHEREAS, the Company desires to grant to the Grantee an award of Restricted
Stock Units.
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
1.Number of RSUs. The Grantee is hereby granted [NUMBER] Restricted Stock Units
(the “RSUs”), subject to the restrictions set forth herein. Each RSU represents
an unfunded, unsecured promise by the Company to deliver one share of the
Company's common stock ("Common Stock"), subject to certain restrictions and the
terms and conditions contained in this Agreement.
2.Terms of RSUs. The RSUs will be subject to the following terms, conditions and
restrictions:
(a)No Shareholder Rights. The RSUs do not entitle the Grantee to any rights of a
shareholder of Common Stock, including dividends or voting rights.
(b)Scheduled Vesting Date. Except as may otherwise be provided in Section 3
below, the RSUs and the Dividend Equivalent RSUs (as defined below) that have
been credited to the Grantee will vest on the first day of January on which the
New York Stock Exchange is open for business of the fourth calendar year
following the calendar year in which the Grant Date occurs (the "Scheduled
Vesting Date") but only if the Grantee’s Termination Date (as defined below) has
not occurred, and does not occur, prior to or on the Scheduled Vesting Date.
(c)Settlement of Awards. Settlement of the vested RSUs and Dividend Equivalent
RSUs shall occur on, or no later than ninety (90) days following, the Scheduled
Vesting Date; provided, however, that if (i) within two (2) years following a
Change in Control the Grantee’s service with the Company and its affiliates is
terminated by the Company or any of its affiliates for any reason other than for
Cause or by the Grantee for Good Reason, or (ii) the Grantee’s service with the
Company and its affiliates is terminated due to the Grantee’s death, then
settlement of vested RSUs and Dividend Equivalent RSUs shall occur on, or no
later than thirty (30) days following, the Termination Date. (The actual date of
settlement is hereinafter referred to as the “Settlement Date”). The Company, in
its sole discretion, may settle the vested RSUs and Dividend Equivalent RSUs by
either (i) issuing to the Grantee or the Grantee's personal representative a
stock certificate representing one share of Common Stock for each RSU that has
vested and one share of Common Stock for each Dividend Equivalent RSU that has
vested or (ii) depositing in such Grantee's or the Grantee's personal
representative's brokerage account via





--------------------------------------------------------------------------------






electronic transfer, one share of Common Stock for each RSU that has vested and
one share of Common Stock for each Dividend Equivalent RSU that has vested.
(d)Dividend Equivalents. Dividend equivalents will accrue on the RSUs during the
period beginning on the Grant Date and ending on the Scheduled Vesting Date (the
“Vesting Period”) and will be notionally credited in the form of additional RSUs
(“Dividend Equivalent RSUs”) to the Grantee's bookkeeping account. Dividend
equivalents will also accrue on the Dividend Equivalent RSUs during the Vesting
Period. The Company will round down to the nearest whole share in settling any
Dividend Equivalent RSUs and no fractional shares will be issued. Dividend
Equivalent RSUs will in all cases be subject to the same terms and conditions,
including but not limited to those related to vesting, transferability, and
payment, that apply to the RSUs.
(e)Transfer Restrictions. Neither the RSUs, the Dividend Equivalent RSUs, nor
any interest therein may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of by the Grantee, except by will or the laws of descent
and distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company.
(f)Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Grantee and the Grantee's legal representative in respect of
any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists any inconsistency between the
terms of the RSUs and Dividend Equivalent RSUs as provided for herein (including
terms relating to the number of RSUs or Dividend Equivalent RSUs) and the terms
as indicated in the records maintained by Company, the terms as indicated in the
records of the Company will govern.
3.Termination of Employment or Service as a Director.
(a)General. In the event that (i) the Grantee ceases to be employed by the
Company or ceases to be a director of the Company for any reason (the date of
such cessation, the “Termination Date”) other than due to death, total and
permanent disability, Retirement (as defined below), divestiture or discontinued
operation of a Subsidiary or division with which the Grantee was associated, or
lay-off, in each case prior to the Scheduled Vesting Date or (ii) the Grantee
ceases to be employed by the Company on account of lay-off prior to December
31st of the calendar year in which the Grant Date occurs (the "Determination
Date"), the RSUs and any Dividend Equivalent RSUs credited as of the Termination
Date will be automatically forfeited by the Grantee as of the Termination Date.
For purposes of this Agreement, the Termination Date will in all cases without
exception (notwithstanding, for example, any failure under local labor laws) be
deemed to occur as of the date that the Grantee is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of "garden leave" or similar period
pursuant to local law). For purposes of this Agreement, "Retirement" means, (A)
with respect to an employee who is not an elected officer of the Company on the
Termination Date, the termination of employment after the attainment of age 55
with at least five (5) or more years of continuous service and (B) with respect
to an employee who is an elected officer of the Company on the Termination Date,
termination of employment after attaining age 55 with the consent of the Chief
Executive Officer of the Company (or for the Chief Executive Officer, with the
consent of the Committee).





--------------------------------------------------------------------------------






(b)Certain Terminations. This Section 3(b) provides for special vesting rules in
certain circumstances. For the avoidance of doubt, regardless of when the
vesting event occurs, all RSUs and Dividend Equivalent RSUs that vest under this
Section 3(b) will be settled in accordance with Section 2(c) on, or no later
than ninety (90) days following, the Scheduled Vesting Date; provided, however,
that if (i) within two (2) years following a Change in Control the Grantee’s
service with the Company and its affiliates is terminated by the Company or any
of its affiliates for any reason other than for Cause or by the Grantee for Good
Reason, or (ii) the Grantee’s service with the Company and its affiliates is
terminated due to the Grantee’s death, then the RSUs and Dividend Equivalent
RSUs that vest under this Section 3(b) will be settled on, or no later than
thirty (30) days following, the Termination Date.
(i)Prior to the Determination Date. In the event that the Grantee ceases to be
employed by the Company or ceases to be a director of the Company due to total
and permanent disability, Retirement, divestiture or discontinued operation of a
Subsidiary or division with which the Grantee was associated, in each case prior
to the Determination Date, then the award of RSUs will vest on the Termination
Date with respect to a number of RSUs equal to the product of (A) the sum of (x)
the total number of RSUs and (y) the total number of Dividend Equivalent RSUs
that have been credited to the Grantee as of the Termination Date and (B) a
fraction, the numerator of which will be the number of days from January 1 of
the year in which the Grant Date occurs to the last day of the month in which
the Termination Date occurs and the denominator of which will be 365, and the
remaining RSUs and Dividend Equivalent RSUs will be automatically forfeited by
the Grantee as of the Termination Date.
(ii)On or After the Determination Date. In the event that the Grantee ceases to
be employed by the Company or ceases to serve as a director of the Company due
to total and permanent disability, Retirement, divestiture or discontinued
operation of a Subsidiary or division with which the Grantee was associated, or
lay-off, in each case, on or after the Determination Date and on or prior to the
Scheduled Vesting Date, then RSUs and the Dividend Equivalent RSUs that have
been credited as of the Termination Date will become immediately vested.
(c)Death. In the event of the Grantee’s death on or prior to the Scheduled
Vesting Date, the RSUs and the Dividend Equivalent RSUs that have been credited
as of the date of the Grantee’s death will become immediately vested as of the
date of Grantee’s death.
(d)Change in Control. Notwithstanding the foregoing, in the event that within
two (2) years following a Change in Control, the Grantee’s service with the
Company and its affiliates is terminated by the Company or any of its affiliates
for any reason other than for Cause or by the Grantee for Good Reason, then the
RSUs and the Dividend Equivalent RSUs that have been credited as of the
Termination Date will become immediately vested.
(e)Harm. Notwithstanding anything to the contrary herein, all of the RSUs and
Dividend Equivalent RSUs will be automatically forfeited by the Grantee if the
Grantee causes Harm (as defined below) to the Company or any of its Subsidiaries
prior to the Settlement Date. For purposes of this Agreement, "Harm" includes,
but is not limited to, any actions that adversely affect the financial standing,
reputation, or products of the Company or any of its Subsidiaries, or any
actions involving personal dishonesty, a felony conviction related to the
Company or any of its Subsidiaries, or any material violation of any
confidentiality or non-competition agreement with the Company or any of its
Subsidiaries.
4.Tax Withholding. Regardless of any action the Company or the Grantee's actual
employer (the "Employer") takes with respect to any or all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax-related withholding ("Tax-Related





--------------------------------------------------------------------------------






Items"), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Grantee is and remains the Grantee's
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs and the Dividend Equivalent RSUs,
including the grant of the RSUs and crediting of the Dividend Equivalent RSUs,
the vesting of the RSUs and Dividend Equivalent RSUs, the settlement of the RSUs
and Dividend Equivalent RSUs, and the subsequent sale of any shares acquired at
settlement; and (ii) do not commit to structure the terms of the grant or any
aspect of the RSUs and Dividend Equivalent RSUs to reduce or eliminate the
Grantee's liability for Tax-Related Items.
Prior to the issuance of shares pursuant to this award of RSUs, the Grantee
shall pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all withholding and payment on
account obligations of the Company and/or Employer. In this regard, the Grantee
authorizes the Company or the Employer to withhold all applicable Tax-Related
Items legally payable by the Grantee from the Grantee's wages or other cash
compensation payable to the Grantee by the Company or the Employer.
Alternatively, or in addition, if permissible under local law, the Company or
the Employer may, in their sole discretion, (i) sell or arrange for the sale of
shares of Common Stock to be issued on the settlement of the RSUs and/or the
Dividend Equivalent RSUs to satisfy the withholding or payment on account
obligation, and/or (ii) withhold from the shares to be delivered upon settlement
of the RSUs and/or the Dividend Equivalent RSUs the amount of shares necessary
to satisfy the minimum withholding amount (or such other rate that will not
result in a negative accounting impact). The Grantee shall pay to the Company or
to the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of the Grantee's receipt of this award,
the vesting of the RSUs and the Dividend Equivalent RSUs, or the settlement of
the RSUs and the Dividend Equivalent RSUs that cannot be satisfied by the means
previously described. The Company may refuse to deliver shares pursuant to the
RSUs and the Dividend Equivalent RSUs to the Grantee if the Grantee fails to
comply with the Grantee's obligation in connection with the Tax-Related Items as
described herein. If the Grantee fails to pay or make satisfactory arrangements
to satisfy all withholding and payment on account obligations by the Settlement
Date, then the RSUs and the Dividend Equivalent RSUs shall be forfeited.
5.Nature of Grant. In accepting the award of RSUs, the Grantee acknowledges
that:
(a)the Plan is discretionary in nature and established voluntarily by the
Company and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan, and the award of RSUs is at the sole
discretion of the Company and does not create any contractual or other right to
receive future awards of RSUs, or benefits in lieu of RSUs even if RSUs have
been awarded repeatedly in the past;
(b)the RSUs and the Dividend Equivalent RSUs are not part of normal or expected
compensation or salary for any purposes, including, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
(c)nothing in the Plan or in this Agreement will confer upon the Grantee any
right to continue in the employ of the Company nor interfere with or restrict in
any way the right of the Company, which is hereby expressly reserved, to remove,
terminate or discharge the Grantee at any time for any reason whatsoever, with
or without cause; and
(d)no claim or entitlement to compensation or damages arises from termination of
the RSUs or Dividend Equivalent RSUs, and no claim or entitlement to
compensation or damages shall arise





--------------------------------------------------------------------------------






from any diminution in value of the RSUs, Dividend Equivalent RSUs, or shares
received upon settlement of the RSUs or Dividend Equivalent RSUs resulting from
termination of the Grantee's employment by the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Grantee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
6.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use, holding and transfer, in electronic or other form, of his or
her personal data as described in this document by and among, as applicable, the
Employer, and the Parent and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee's participation in the
Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee's favor, for the purpose of implementing,
administering and managing the Plan ("Data"). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee's country or
elsewhere and that the recipients' country may have different data privacy laws
and protections than the Grantee's country. The Grantee may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
his or her participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any shares acquired upon settlement of the RSUs and
Dividend Equivalent RSUs. Data will be held only as long as is necessary to
implement, administer and manage the Grantee's participation in the Plan. The
Grantee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Refusing or
withdrawing his or her consent may affect the Grantee's ability to participate
in the Plan. For more information on the consequences of a refusal to consent or
withdrawal of consent, the Grantee may contact his or her local human resources
representative.
7.Miscellaneous.
(a)Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supercede all prior communications,
representations and negotiations in respect thereof. The failure of the Company
to enforce at any time any provision of this Agreement will in no way be
construed to be a waiver of such provision or of any other provision hereof. The
Company reserves the right, however, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally alter or modify the awards
to ensure all RSUs, Dividend Equivalent RSUs and the Agreements provided to
Grantees are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A"); provided, however, that the Company makes no representations
that the RSUs and





--------------------------------------------------------------------------------






Dividend Equivalent RSUs will be exempt from or will comply with Section 409A
and makes no undertaking to preclude Section 409A from applying to the RSUs and
Dividend Equivalent RSUs.
(b)Bound by Plan and Other Related Documents. By accepting the award of RSUs,
the Grantee acknowledges that the Grantee has received a copy of the Plan and
the General Dynamics Corporate Policy regarding insider trading compliance (the
"Trading Policy") and has had an opportunity to review the Plan and the Trading
Policy and agrees to be bound by all the terms and provisions of the Plan and
the Trading Policy.
(c)Successors. The terms of this Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the beneficiaries,
executors, administrators, heirs and successors of the Grantee.
(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Virginia, and agree that such litigation shall be conducted
exclusively in the courts of Virginia or the federal courts for the Eastern
District of Virginia.
(e)Section 409A Compliance. To the extent applicable, it is intended that the
Plan and the Agreement comply with the requirements of Section 409A and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service.
Accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Grantee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement until Grantee would be considered to have incurred a
"separation from service" from the Company within the meaning of Section 409A.
For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section
409A. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Grantee's separation from service shall
instead be paid on the first business day after the date that is six months
following Grantee's separation from service (or death, if earlier).
(f)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(g)Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.



